Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 8/18/2022 is acknowledged. Claims 3-10 and 14-16 are currently pending.  Claims 7-8, and 15 have been withdrawn. Claims 3 and 14 have been amended. Accordingly, claims 3-6, 9-10, 14 and 16 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.


New/Maintained Claim Objection(s) / Rejection(s)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 9-10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jury et al. (WO 2014/172758A1; Oct. 30, 2014) in view of Kunwar et al. (University of Florida, Bugwoodwiki, December 16, 2014), Huang et al. (US 2015/0238548 A1; Aug. 27, 2015), Yadav et al. (Journal of Applied Biology & Biotechnology, Vol. 5(6), pp. 45-57, 2017), Silva (The Scientific World Journal, vol. 2015, 8 pages, Jun. 28, 2015), Kaesler et al. (US 2017/0258708A1; Sep. 14, 2017) and Conway et al. (US 2006/0067921A1; Mar. 30, 2006).        
Jury throughout the reference teaches bacterial strains having antimicrobial activity and biocontrol compositions comprising the same. It teaches methods for treating and preventing diseases caused by microbial pathogens and methods for inhibiting the growth of microorganisms.  (Title, Abstract).
Regarding claim 3 and 14, Jury teaches the method comprises the administration or application of composition of one or more bacterial strains which include Lactobacillus paracasei to the subject (Abstract; Claims). It discloses the subject is a plant/plant roots and that plant roots may be treated with the composition prior to planting of the plant, at the time of planting or after planting (Para 0012). The reference discloses the pathogen can be a fungus or bacteria and the bacteria can be a Pseudomonas species. It further discloses Pseudomonas syringae as the Pseudomonas species (Para 0038-0040 and 0066). Also, Jury teaches performing 10 fold serial dilutions of a fermenting culture solution comprising the bacterial strains (Para 0112-0114). 
Regarding claims 4-6, Jury teaches the plant affected by the disease/pathogen can be a food crop such as tomatoes (Para 0062), which reads on the specific plant recited in instant claims 4-6.
Regarding claims 9, as discussed supra, the reference teaches administering/treating plant roots with the composition.
Regarding claim 10, Jury teaches where the subject is a plant, the plant may be exposed to the composition by application of the composition to a part of the plant or to the soil into which the plant is growing or is to be planted (Para 0009) and thus reads on the cultivatable soil medium recited in instant claim 10 . 
The reference also discloses culture drop method used to look at the effect of a viable culture of the strains directly on the pathogen (0120).

The teachings of Jury have been set forth above. 
With respect to instantly claimed limitation wherein the pathogen comprises Colletotrichum species and the Colletotrichum species comprises Colletotrichum gloeosporioides, Jury teaches fungal pathogens against which methods and compositions disclosed herein find application include, but are not limited to, Colletotrichum coccodes (Para 0065; 0141). Jury does not teach the Colletotrichum species comprises Colletotrichum gloeosporioides. However, this deficiency is cured by Kunwar et al.
Kunwar et al. teaches Colletotrichum gloeosporioides (Anthracnose) is one of the most common Colletotrichum fungal plant pathogens, wherein it causes bitter rot in variety of crops worldwide and some of the important host plants include tomato plant. (see: Page 2, Pathogen).    
Jury does not expressly teach the specific Lactobacillus paracasei GMNL-32 with the accession number recited in the instant claims. However, this deficiency is cured by Huang and Yadav.
Huang throughout the reference teaches Lactobacillus strain, composition and use thereof for treating autoimmune disease and related complications in humans. The composition comprises Lactobacillus paracasei strain GMNL-32 (accession number of CCTCC M 204012) (Abstract; Para 0021). 
Yadav throughout the reference teaches beneficial microbes play an important role in medical, industrial and agricultural processes and that microbes with beneficial properties could be utilized for both sustainable agriculture and human health. It teaches the beneficial microbes exhibit multifunctional plant growth promoting (PGP) attributes and that these microbes can be applied as biofertilizers for crops growing at diverse extreme habitat. Further, Yadav discloses that beneficial microbes can be used as probiotic as functional foods for human health and that probiotics such as Lactobacillus are used as dietary supplements in functional food products (Abstract). Yadav also discloses Lactobacillus paracasei specifically which improved recovery of skin immune homeostasis.    
Jury also does not teach that the lactobacillus comprises dead bacteria of the lactobacillus paracasei and that the lactobacillus culture solution is a thermally sterilized solution wherein the solution is treated under 90 C to 121 C for 15 to 30 minutes. However, these deficiencies are cured by Silva, Kaesler, and Conway. 
Silva throughout the reference discloses use of probiotics to control aflatoxin production in peanut grains. It teaches probiotic microorganisms, including lactobacillus, were evaluated as biological control agents to reduce aflatoxin and spore production by aspergillus parasiticus in peanut grains. It discloses that all the probiotic microorganism, including lactobacillus, in live and inactivated (i.e. dead) forms, significantly reduced A. parasiticus sporulation. (see: Title; Abstract). 
Conway also discloses a lactobacillus probiotic bacterium used in treating gastrointestinal disorder wherein the lactobacillus bacterium is grown in a fermentation vessel (Abstract; Example 1 and 3). Conway teaches it will be clear to the skilled artisan that the composition contains live and dead cells of the lactobacillus variant (Para 0024; Claims). Conway particularly exemplifies the composition comprising dead cells of lactobacillus bacterium and teaches using it against pathogens such as pseudomonas. (see: claim 9 and 21).  
Kaesler discloses inactivated or dead microorganisms belonging to the genus lactobacillus and specifically lactobacillus paracasie and teaches that methods for killing or inactivating cells of this microorganism are known in the art (Para 0105). It discloses that lactobacillus paracasei is thermally inactivated by heating at more than 95 C for at least 20 minutes (Claim 34). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jury to incorporate the teachings of Kunwar and use the composition taught by Jury against the pathogen which is Colletotrichum gloeosporioides. Jury teaches the microbial pathogen may be a fungal or bacterial pathogen capable of infecting and/or causing disease in a plant and that methods and compositions of the disclosure find application in the treatment and prevention of fungal diseases of plants such as rots (Para 0061). Also, as discussed supra, Jury teaches the plant include tomatoes and Kunwar teaches Colletotrichum gloeosporioides (fungal plant pathogen) causes bitter rot in variety of crops worldwide and some of the important host plants include tomato plant. Thus, one skilled in the art would have been motivated to use the composition and method of Jury against Colletotrichum gloeosporioides fungal pathogen because Jury teaches methods and compositions of the disclosure find application in the treatment and prevention of fungal diseases of plants such as rots in tomatoes and Kunwar teaches Colletotrichum gloeosporioides causes bitter rot in variety of crops such as tomatoes. Further, as discussed supra, Jury teaches fungal pathogens against which methods and compositions disclosed herein find application include, but are not limited to, Colletotrichum coccodes. While Jury does not teach particularly the Colletotrichum gloeosporioides species, Jury teaches the composition and methods used against Colletotrichum fungal pathogen and thus one skilled in the art would have reasonable expectation of success in using the composition and methods of Jury against Colletotrichum gloeosporioides species. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jury to incorporate the teachings of Huang and Yadav and specifically include the Lactobacillus paracasei strain GMNL-32 disclosed by Huang in the composition of Jury to administer/treat plants. One would have been motivated to do so because Yadav, which also discloses Lactobacillus paracasei used in humans for health purposes, teaches that these microbes with beneficial properties could be utilized for both sustainable agriculture and human health. Therefore, even though Huang’s teachings are directed to use of Lactobacillus paracasei for medical purposes, it would have been obvious to one skilled in the art to substitute the different Lactobacillus paracasei strains known in the art and incorporate it in the composition of Jury.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jury to incorporate the teachings of Silva, Conway and Kaesler and incorporate the inactivated (dead) form of the lactobacillus paracasei as taught by Silva and Conway and use the method of Kaesler to inactivate lactobacillus paracasei. One would have been motivated to do so because Silva teaches that that all the probiotic microorganism, including lactobacillus, in live and inactivated (i.e. dead) forms, significantly reduced A. parasiticus sporulation. Thus, it was known in the art before the effective filling date of the present invention that both live and dead forms of the probiotics and specifically the lactobacillus microorganism can be effectively used in the field of agrochemicals. Also, as discussed supra, Conway teaches that lactobacillus cultures comprise both live and dead cells of the bacterium and Conway particularly exemplifies the composition comprising dead cells of lactobacillus bacterium and teaches using it against pathogens such as pseudomonas. Jury also teaches the pathogen being a Pseudomonas species (Para 0038-0040; 0066), and since there are only two options (e.g. live or dead) taught in the prior art with respect to the viability of the lactobacillus probiotics, one skilled in the art would have readily envisioned using one out of only two options, both of which are useful against the pathogen such as Pseudomonas species. Further, with respect to the thermally sterilized solution of the lactobacillus paracasei recited in the instant claims, as discussed supra, the Kaesler reference discloses inactivated or dead microorganisms belonging to the genus lactobacillus and specifically lactobacillus paracasie and teaches that methods for killing or inactivating cells of this microorganism are known in the art. It discloses that lactobacillus paracasei is thermally inactivated by heating at more than 95 C for at least 20 minutes. Thus it would have been obvious to one skilled in the art to look towards the teachings of Kaesler and use the method taught by Kaesler to inactivate lactobacillus paracasie. 
Regarding the instantly claimed limitation wherein the lactobacillus fermenting culture solution is 10-fold dilution of the lactobacillus paracasei GMNL-32 solution, Jury teaches performing 10 fold serial dilutions of a fermenting culture solution comprising the bacterial strains (Para 0112-0114). While Jury does not teach specifically the GMNL-32 bacteria, it would have been obvious to one skilled in the art to manipulate the amount of dilution based on the concentration of the GMNL-32 bacteria needed to be effective against the pathogen such as pseudomonas syringae and Colletotrichum gloeosporioides. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 8/18/2022, with respect to the 103 rejections, have been fully considered but they are not persuasive. 
Applicant argued that since the thermally sterilized fermenting culture solution of claim 3 amended to a closed form, it excludes Colletotrichum species and Pseudomonas species. 
In response, as addressed in the previous office action’s response to arguments, Jury does not firmly require including one or more additional microbial organism but rather states that one or more additional microbial organism may optionally be included (Para 0077) and thus the teachings of Jury still read on the instant claims even with claim 3 reciting “consisting of” language to exclude Colletotrichum species and Pseudomonas species.
Applicant argued Jury et al. failed to anticipate or prove the application of the “thermally sterilized” fermenting culture solution of GMNL-32 fermentation culture stock solution on control of the pathogen of Colletotrichum gloeosporioides on the plant. 
In response, as discussed supra, Jury teaches the microbial pathogen may be a fungal or bacterial pathogen capable of infecting and/or causing disease in a plant and that methods and compositions of the disclosure find application in the treatment and prevention of fungal diseases of plants such as rots (Para 0061). Also, as discussed supra, Jury teaches the plant include tomatoes and Kunwar teaches Colletotrichum gloeosporioides (fungal plant pathogen) causes bitter rot in variety of crops worldwide and some of the important host plants include tomato plant. Thus, one skilled in the art would have been motivated to use the composition and method of Jury against Colletotrichum gloeosporioides fungal pathogen because Jury teaches methods and compositions of the disclosure find application in the treatment and prevention of fungal diseases of plants such as rots in tomatoes and Kunwar teaches Colletotrichum gloeosporioides causes bitter rot in variety of crops such as tomatoes. Further, as discussed supra, Jury teaches fungal pathogens against which methods and compositions disclosed herein find application include, but are not limited to, Colletotrichum coccodes. While Jury does not teach particularly the Colletotrichum gloeosporioides species, Jury teaches the composition and methods used against Colletotrichum fungal pathogen and thus one skilled in the art would have reasonable expectation of success in using the composition and methods of Jury against Colletotrichum gloeosporioides species. 
Applicant argued that Jury anticipated that 10 fold dilution of the different strain of Lactobacillus sp. to double check for contaminants, instead of elevating an ability against biotic or abiotic stresses of the plant. It was argued that Jury failed to suggest the use of 10-fold dilution of the thermally sterilized GMNL-32 fermenting culture solution to control the pathogen of Colletotrichum gloeosporioides on the plant. 
In response, as discussed supra and acknowledged by applicant, Jury teaches performing 10 fold serial dilutions of a fermenting culture solution comprising the bacterial strains (Para 0112-0114). While Jury does not teach specifically the GMNL-32 bacteria, it would have been obvious to one skilled in the art to manipulate the amount of dilution based on the concentration of the GMNL-32 bacteria needed to be effective against the pathogen such as pseudomonas syringae and Colletotrichum gloeosporioides. Also, as addressed above, Kunwar teaches wherein the pathogen is Colletotrichum gloeosporioides and thus applicant’s argument regarding Jury not teaching the pathogen of Colletotrichum gloeosporioides is not persuasive because Kunwar cures this deficiency, as discussed in the new 103 rejection above. 
Applicant argued that Huang et al. merely disclosed the medical use of Lactobacillus paracasei GMNL-32, instead of the agronomical use of such strain and that there is no association between autoimmune disease of Huang and the anti-stress ability of a plant instantly claimed. 
In response, Jury does not expressly teach the specific Lactobacillus paracasei GMNL-32 strain and the examiner utilized the Huang and Yadav reference to render obvious the inclusion of Lactobacillus paracasei GMNL-32. As discussed supra, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jury to incorporate the teachings of Huang and Yadav and specifically include the Lactobacillus paracasei strain GMNL-32 disclosed by Huang in the composition of Jury to administer/treat plants because Yadav, which also discloses Lactobacillus paracasei used in humans for health purposes, teaches that these microbes with beneficial properties could be utilized for both sustainable agriculture and human health. Therefore, even though Huang’s teachings are directed to use of Lactobacillus paracasei GMNL-32 for medical purposes, it would have been obvious to one skilled in the art to substitute the different Lactobacillus paracasei strains known in the art and incorporate it in the composition of Jury for application against plant pathogens. 
Applicant argued that Yadav et al. disclosed the multifunctional plant growth promoting (PGP) microbes in Table 1; however, the PGP microbes of Table 1 had neither Lactobacillus species nor Lactobacillus paracasei. Thus, it was argued that Yadav fails to suggest using Lactobacillus paracasei against plant pathogens. 
In response, while Yadav does not expressly disclose Lactobacillus in Table 1, Yadav teaches that the beneficial microbes can be used as probiotics as functional foods for human health, wherein probiotics microbes such as Lactobacillus are increasingly being used as dietary supplements in functional food products. Yadav then teaches that the microbes with beneficial properties could be utilized for both sustainable agriculture and human health. (see: Abstract). Thus, Yadav does suggest that microbes such as Lactobacillus can be used for both agricultural use and human health. 
Applicant also argued that Silva suggested that use of probiotic microorganisms as biological control agents to reduce aflatoxin and spore production by Aspergillus parasiticus IMI 242695 in peanut and that there is no evidence that Silva’s different strains of probiotic microorganisms can elevate an ability of the plant against the instantly claimed pathogen (e.g. Colletotrichum gloeosporioides). Similarly, with respect to Kaesler and Conway reference, applicant argued that Kaesler and Conway failed to suggest using the thermally sterilized fermenting culture solution of Lactobacillus paracasei against Colletotrichum gloeosporioides in the plant. 
In response, while Silva, Conway and Kaesler do not teach specifically Lactobacillus paracasei GMNL-32 against the instantly claimed pathogen (e.g. Colletotrichum gloeosporioides), Jury, Kunwar, Huang and Yadav already render obvious the use of Lactobacillus paracasei GMNL-32 against the instantly claimed pathogen (e.g. Colletotrichum gloeosporioides), as discussed in the arguments above and the 103 rejections. 
The Silva and Kaesler references were utilized to render obvious using thermally sterilized fermenting culture solution of GMNL-32 treated under 90 C to 121 C for 15 to 30 minutes containing dead or inactivated GMNL-32 bacteria. Particularly, Silva teaches that that all the probiotic microorganism, including lactobacillus, in live and inactivated (i.e. dead) forms, significantly reduced A. parasiticus sporulation. Thus, Silva’s teachings suggest it was known in the art before the effective filling date of the present invention that both live and dead forms of the probiotics and specifically the lactobacillus microorganism can be effectively used in the field of agrochemicals. Also, as discussed supra, Conway teaches that lactobacillus cultures comprise both live and dead cells of the bacterium and Conway particularly exemplifies the composition comprising dead cells of lactobacillus bacterium and teaches using it against pathogens such as pseudomonas. Jury also teaches the pathogen being a Pseudomonas species (Para 0038-0040; 0066), and since there are only two options (e.g. live or dead) taught in the prior art with respect to the viability of the lactobacillus probiotics, one skilled in the art would have readily envisioned using one out of only two options, both of which are useful against the pathogen such as Pseudomonas species as per the teachings of Conway.
Further, Kaesler reference was utilized to render obvious using thermally sterilized solution of the lactobacillus paracasei recited in the instant claims. As discussed supra, the Kaesler reference discloses inactivated or dead microorganisms belonging to the genus lactobacillus and specifically lactobacillus paracasie and teaches that methods for killing or inactivating cells of this microorganism are known in the art. It discloses that lactobacillus paracasei is thermally inactivated by heating at more than 95 C for at least 20 minutes. Thus, it would have been obvious to one skilled in the art to look towards the teachings of Kaesler and use the method taught by Kaesler to inactivate lactobacillus paracasie.   
With respect to Conway, the reference teaches that lactobacillus cultures comprise both live and dead cells of the bacterium and Conway particularly exemplifies the composition comprising dead cells of lactobacillus bacterium and teaches using it against pathogens such as pseudomonas. Jury also teaches the pathogen being a Pseudomonas species (Para 0038-0040; 0066), and since there are only two options (e.g. live or dead) taught in the prior art with respect to the viability of the lactobacillus probiotics, one skilled in the art would have readily envisioned using one out of only two options, both of which are useful against the pathogen such as Pseudomonas species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616